Citation Nr: 0724581	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands and feet.

2.  Entitlement to service connection for the residuals of a 
frostbite injury to both hands and feet.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for deep vein 
thrombosis, right leg, claimed as a blood clot.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran has submitted evidence showing that he had active 
service from January 1949 through October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran filed a motion to advance his appeal on the 
Board's docket in June 2007.  That motion was granted in the 
same month.  38 U.S.C.A. § 7107 
(West 2005); 38 C.F.R. § 20.900(c) (2006).  The case is now 
before the Board for appellate review.


FINDINGS OF FACT

1.  There is no evidence in the record to show that the 
veteran was a prisoner of war at any time during his active 
service.

2.  There is no competent medical evidence of a current 
diagnosis of arthritis of either the veteran's hands or feet.

3.  There is no competent medical evidence showing a current 
diagnosis of the residuals of frostbite in either the 
veteran's hands or feet.

4.  There is no competent medical evidence of a current 
diagnosis of heart disease.

5.  There is no competent medical evidence showing a 
connection between the veteran's currently diagnosed 
hypertension and his active service.

6.  There is no competent medical evidence showing a 
connection between the veteran's currently diagnosed deep 
vein thrombosis, right leg, and his active service.

7.  There is no competent medical evidence of a current PTSD 
diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of both 
hands and feet are not met, nor can service connection be 
presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(c) (2006).

2.  The criteria for service connection for frostbite injury 
to both hands and feet are not met, nor can service 
connection be presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(c) (2006).

3.  The criteria for service connection for heart disease are 
not met, nor can service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(c) (2006).

4.  The criteria for service connection for hypertension are 
not met, nor can service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(c) (2006).

5.  The criteria for service connection for deep vein 
thrombosis, right leg, claimed as a blood clot are not met, 
nor can service connection be presumed. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(c) (2006).

6.  The criteria for service connection for post-traumatic 
stress disorder are not met, nor can service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in July 2001 and May 2004 
informing him of the evidence necessary to establish 
entitlement to service connection.  He was notified of what 
was necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The May 2004 letter also asked for the veteran to complete a 
PTSD questionnaire and asked him to provide VA with any 
pertinent evidence he may have regarding his claims.  Thus, 
these letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  Also, an April 2006 letter informed 
the veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA's duty to notify is met in this 
case.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements and his VA and private treatment records have been 
associated with the claims folder.  VA requested the 
veteran's service medical records, but was informed by the 
National Personnel Records Center (NPRC) that the records 
were likely destroyed in the 1973 fire at that facility. See 
December 2001 response to PIES request, and January 2004 NPRC 
letter to the Honorable Ric Keller, a copy of which was 
provided to VA by the veteran.  In that letter, he was 
informed of the information necessary to obtain verification 
of his POW status, but at no time does the record show that 
the veteran provided additional evidence.  The veteran has 
been afforded several opportunities, but has not notified VA 
of any additional available relevant records with regard to 
his claims.  

As stated above, the veteran's service medical records are 
unavailable as they were apparently destroyed in the 1973 
National Personnel Record Center fire in St. Louis, Missouri.  
Because the veteran's service medical records were destroyed, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  VA has done everything reasonably possible to assist 
the veteran.  A remand for further development of these 
claims would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.  

Service Connection
The veteran is seeking service connection for several 
disabilities, including arthritis, heart disease, 
hypertension, residuals of frostbite, deep vein thrombosis of 
the right leg, and PTSD.  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); also see Pond 
v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Further, there 
are specific diseases, including organic residuals of 
frostbite, post-traumatic osteoarthritis, and atherosclerotic 
heart disease (including hypertensive heart disease) that are 
subject to presumptive service connection if manifested to a 
degree of 10 percent or more at any time after service 
separation, if the veteran is a former prisoner of war (POW). 
38 C.F.R. §§ 3.307, 3.309(c).  The veteran claims to have 
been a POW for nine months during service in Korea.  See 
October 2000 claim.  The veteran was informed that a search 
with the NPRC lists for Korean POW's was negative as to any 
information regarding the veteran.  See April 2002 VA letter 
to the veteran.  The veteran was informed that additional 
information was needed to verify his POW status.  Id.  The 
veteran, however, in the five years since that letter, has 
not provided any additional information regarding his 
conditions and whereabouts during the alleged POW period.  As 
stated above, the veteran's records are fire-related.  
Without any additional information from the veteran, 
additional attempts to locate records would be futile.  As 
such, no finding can be made to establish the fact that the 
veteran was a POW during his period of service.  
Consequentially, each of his claimed disabilities is analyzed 
below on a direct service connection basis only.

Arthritis - Bilateral Hands and Feet
The first requirement for service connection for arthritis in 
both the veteran's hands and feet is evidence of a current 
diagnosis of said disability.  38 C.F.R. § 3.303.  The claims 
folder is entirely devoid of such a diagnosis.  VA outpatient 
treatment records dating back to 1997, and private treatment 
records dating back to 1993 were reviewed in full.  At no 
time does the evidence of record show treatment for arthritis 
of the hands and/or feet.  The veteran has been provided 
several opportunities, but has not suggested that there is 
additional evidence in existence regarding this claim.  
Because no evidence of a current disability exists, the 
preponderance of the evidence is against the veteran's claim 
and service connection must be denied.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Frostbite Residuals - Bilateral Hands and Feet
The first requirement for service connection for residuals of 
frostbite in both the veteran's hands and feet is evidence of 
a current diagnosis of said disability.  38 C.F.R. § 3.303.  
The claims folder is entirely devoid of such a diagnosis.  VA 
outpatient treatment records dating back to 1997, and private 
treatment records dating back to 1993 were reviewed in full.  
At no time does the evidence of record show treatment for any 
neurological or other manifestations of residuals of 
frostbite in the hands and/or feet.  The veteran has been 
provided several opportunities, but has not suggested that 
there is additional evidence in existence regarding this 
claim.  He did request a cold weather protocol examination in 
his July 2002 notice of disagreement; however, because the 
record is devoid of evidence of a current disability, such an 
examination is not warranted.  The evidence does not show any 
current disability, thus a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As there is no basis on which to grant this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Because no evidence of a current disability exists, the 
preponderance of the evidence is against the veteran's claim 
and service connection must be denied.  See Degmetich 104 
F.3d at 1333.

Heart Disease
The first requirement for service connection for heart 
disease is evidence of a current diagnosis of said 
disability.  38 C.F.R. § 3.303.  The claims folder is 
entirely devoid of such a diagnosis.  VA outpatient treatment 
records dating back to 1997, and private treatment records 
dating back to 1993 were reviewed in full.  At no time does 
the evidence of record show treatment for heart disease.  The 
May 1993 chest x-ray revealed "no acute or active 
cardiopulmonary disease demonstrated."  There is no evidence 
of manifestations of heart disease at any time since.  The 
veteran has been provided several opportunities, but has not 
suggested that there is additional evidence in existence 
regarding this claim.  Because no evidence of a current 
disability exists, the preponderance of the evidence is 
against the veteran's claim and service connection must be 
denied.  See Degmetich 104 F.3d at 1333.

Hypertension
The veteran is seeking service connection for hypertension.  
The evidence of record establishes that he has a current 
hypertension diagnosis.  In fact, the veteran has shown a 
diagnosis throughout the course of this appeal and prior.  
See May 1993 records from Dr. Mayer, and VA outpatient 
treatment records including April 2001 report showing 
hypertension diagnosis.  A current disability is not in 
question with regard to this claim.  The evidence, however, 
must show that the veteran's hypertension was incurred in 
service.  38 C.F.R. § 3.303.  

A review of the entire body of evidence reveals that the 
earliest evidence showing the veteran's hypertension 
diagnosis is the May 1993 report of Dr. Mayer.  This shows 
that the veteran was undergoing treatment for severe 
hypertension at that time.  Id.  This, however, is some 
thirty-five years post-service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  A review of all of the 
medical evidence shows no suggestion that the veteran's 
hypertension manifested during service.  In fact, a November 
2000 VA outpatient treatment record suggests that the veteran 
has a "history of high blood pressure for ten years."  This 
suggests onset in approximately 1990.  There is no evidence 
in the claims folder showing an earlier manifestation of the 
disease.  

Because there is no evidence to suggest that the veteran's 
hypertension is in any way connected to his period of active 
service, this claim is without a medical nexus, and must be 
denied.

Deep Vein Thrombosis - Right Leg
The veteran is seeking service connection for what he claimed 
as a blood clot in this right leg.  See October 2000 claim.  
The evidence of record establishes that he has deep vein 
thrombosis of the right leg.  See November 2000 VA outpatient 
treatment note.  A current disability is not in question with 
regard to this claim.  The evidence, however, must show that 
the veteran's right leg disability was incurred in service.  
38 C.F.R. § 3.303.  

A review of the entire body of evidence reveals that the 
earliest evidence showing the veteran's right leg disability 
are the June 1997 through November 1998 VA treatment records 
showing that the veteran underwent a "right leg bypass" in 
October 1997.  There is no suggestion in any of the operative 
reports or outpatient treatment records since that this 
disability is related to service.  There is no evidence in 
the claims folder showing an earlier manifestation of the 
disease.  

Because there is no evidence to suggest that the veteran's 
right leg disability is in any way connected to his period of 
active service, this claim is without a medical nexus, and 
must be denied.

Post-Traumatic Stress Disorder
The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The claims folder is entirely devoid of a current PTSD 
diagnosis.  VA outpatient treatment records dating back to 
1997, and private treatment records dating back to 1993 were 
reviewed in full.  At no time does the evidence of record 
show treatment for PTSD.  There are several mental 
evaluations of the veteran by VA; however, these are in 
relation to decisions as to his competency.  Nonetheless, 
these reports were reviewed in full and there is no evidence 
at any time that the veteran suffers from PTSD.  In fact, in 
the April 2001 report, the examiner noted that the veteran 
has no depression, no anxiety, and sleeps well.  There is no 
evidence of symptoms of PTSD at any time during the course of 
this appeal.  Also, in May 2004, the veteran was asked to 
submit information to VA on a PTSD questionnaire, so that VA 
could adequately develop this claim.  See May 2004 VA letter 
to veteran.  There is no evidence that the veteran responded 
to this request at any time.  He has been provided several 
opportunities, but has not suggested that there is additional 
evidence in existence regarding this claim.  Because no 
evidence of a current PTSD diagnosis exists, the 
preponderance of the evidence is against the veteran's claim 
and service connection must be denied.  

With regard to all of the veteran's claims, the only evidence 
suggesting current arthritis, heart disease, frostbite 
residuals, and PTSD is the veteran's contention.  The same 
holds true for evidence suggesting a nexus between currently 
diagnosed hypertension and deep vein thrombosis and service.  
The veteran's statements, however, are not competent evidence 
of current diagnoses or of medical nexus.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Competent medical evidence of current 
disabilities and medical nexus is required for service 
connection.  Unfortunately, the veteran's service records 
were destroyed in this case, and no information was provided 
to enable reconstruction, and no evidence was provided 
showing the existence of the claimed disabilities since the 
time of the veteran's active service.  As such, the 
preponderance of the evidence is against all of the veteran's 
claims in this case.  The benefit-of-the-doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



ORDER

Entitlement to service connection for arthritis of both hands 
and feet is denied.

Entitlement to service connection for frostbite injury to 
both hands and feet is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for deep vein thrombosis, 
right leg, claimed as a blood clot, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied..



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


